Mr. President, I am happy to extend to you my warm congratulations on your election to the presidency of the twenty-seventh session of the General Assembly. We are fully confident that you will guide the affairs of this Assembly with tact and impartiality, and we assure you of our full co-operation. We also rejoice in the honor thus shown your country, Poland, a country with a long record of dedication to the cause of disarmament and European detente and a country with which Denmark maintains good neighborly relations across the Baltic Sea.
2.	Allow me, Mr. President, to take this opportunity also to welcome the Secretary-General to his high and exacting office. He may rely upon our whole-hearted co-operation and support in his arduous task. We are happy to witness his determination to uphold the principles of objectivity and integrity which his predecessors have handed down to him.
3.	It is a sad paradox of our time that the generally accepted need for increased and closer international cooperation is accompanied by continuing and persistent national self-assertion. This conflict between the true needs of the modern world for global rules to guide the conduct of sovereign States while respecting their individual identity on the one hand and their stubborn sense of self-sufficiency on the other illustrates the dilemma of the United Nations.
4.	The choice is becoming increasingly clear: either we decide to co-operate globally so as to deal constructively and impartially with our manifold problems or we miss the opportunity of developing an orderly international society. The choice would appear to be easy; but it presupposes that we are ready to discard old and, indeed, outmoded notions in favor of a rational build-up of a human society within a universal and impartial Organization.
5.	The past year has seen some good and promising features. In the political field, progress has chiefly manifested itself in the relations of the major Powers and in the continuing development of a detente in Europe. In other areas of political confrontation the picture is more diffuse. Despite the often active involvement of the United Nations far too many problems remain outside what the Secretary-General has called the emergence of an era of negotiation, dialog and contact. Throughout the year, and not least in recent months, we have, moreover, witnessed acts of atrocity and random terror that threaten the very fabric of a civilized community.
6.	In the economic, social and humanitarian fields, actual progress may seem limited and it certainly remains inadequate. Nevertheless, the Organization is demonstrating both imagination and drive in these spheres. And that should not be under-estimated, because it is through such means that a global community in the proper sense of the word may gradually be established.
7.	First of all, a turning-point in United States-Soviet relations was reached through the successful outcome of the meeting of the leaders of the two countries in May. The favorable impact of this development on the general international situation is obvious. In Europe it is already manifest. We hope and trust that the spirit of accommodation and co-operation will prevail.
8.	When we consider that for over 20 years there was practically no contact between the United States and China, it is a matter of great significance that the basis for direct communication has now been established and is being developed. We may now hope for an improvement of the international situation, particularly in the Pacific area.
9.	It must be fair to assume that we have seen only the beginning of an era of negotiation. In saying that, I do not intend to minimize the vital, legitimate interests at stake, nor do I suggest that the problems involved can easily be solved. But these recent developments may be taken to prove that the major Powers have realized that in international affairs nothing compares favorably with an agreed solution.
10.	In Europe the trend towards detente and increased co-operation is gaining momentum. The ratification of the treaties between the Federal Republic of Germany and the Soviet Union  and between the Federal Republic and Poland  and the Berlin agreement concluded by the four Powers  have prepared the ground for the opening this autumn in Helsinki of multilateral talks preparatory to the conference on security and co-operation in Europe.
11.	It is of course premature to anticipate the results of that conference, but in the opinion of the Danish Government the project holds far-reaching new aspects and potentialities. Since the conference will cover security as well as co-operation, we for our part would wish it to deal also with the problem of freer movement of people, ideas and information. For if we do not begin to tackle these problems we shall not be able ultimately to break down the artificial barriers between governments and peoples.
12.	My Government hopes that negotiations between the Federal Republic of Germany and the German Democratic Republic will soon result in a general agreement satisfactory to both parties, thus paving the way to a normalization of their relations with other countries and also with this Organization.
13.	In other parts of the world there are also trends towards improved relations between countries which have so far been divided by serious differences. The Simla Agreement between India and Pakistan of 3 July 1972 is an example of two Governments seeking agreed solutions in the face of obvious difficulties. We hope that in spite of recurrent complications the spirit of Simla will prevail, thereby improving conditions on the subcontinent as a whole and not least for the new State of Bangladesh.
14.	In this connexion let me emphasize that Denmark firmly supports the application of Bangladesh for membership in the United Nations [A/8754]. It is most unfortunate that the Security Council has not been able to agree on a recommendation, and we urge that the Council reconsider the case. We hope, therefore, that a solution will be found during this session that will render Bangladesh full justice, help to create improved conditions on the subcontinent and be beneficial to our Organization.
15.	In Korea promising developments are under way. After years of serious disagreements in the wake of war the Governments of the Republic of Korea and the Democratic People's Republic of Korea have initiated contacts in order to tackle and in time, it is hoped, solve the many problems dividing them. In 1971 the Danish Government supported the postponement of a debate on the Korean question in the hope that a dialog might get under way. The agreement embodied in the Joint Communique of 4 July this year [A/8727, annex I] justified this hope. We therefore felt that the best contribution which the United Nations could make at this stage towards the peaceful reunification of Korea would be' to refrain from an acrimonious debate which could only hamper the efforts of the Korean peoples themselves to find a solution to their problems. Denmark, which already has diplomatic relations of long standing with the Republic of Korea, is taking concrete steps now with a view to developing contacts also with the Democratic People's Republic of Korea.
16 Even if progress in the fields of disarmament and arms control leaves much to be desired, the spirit of detente is discernible.
3 Quadripartite Agreement on Berlin, signed at Berlin on 3 September 1971.
17.	Denmark welcomes the agreements on the limitation of strategic arms which have so far been concluded between the United States and the Soviet Union.  We hope that the continued negotiations between the two Powers will lead to further results in this vital field.
18.	As for the question of a complete ban on nuclear tests, I should like to reiterate that it would seem as if bridging the gap in the question of verification were mainly a matter of policy. The Danish Government urges the greatest nuclear Powers to lend their indispensable co-operation to the preparation of a complete test-ban treaty, thus taking the lead which it behoves them to take by virtue of their power and responsibility. Intensified efforts should now be made to obtain, in the near future, a complete ban on chemical weapons. We welcome the endeavours which the Conference of the Committee on Disarmament has made so far in this field, and we hope that the Committee will be able to present concrete and satisfactory proposals to the next session of the General Assembly.
19.	Denmark welcomes the prospect of a world disarmament conference, trusting that it may serve to promote progress and bring about constructive results. Clearly, in order to achieve that end, the conference must be thoroughly prepared and enjoy wide support in the international community, particularly on the part of all nuclear Powers. We hope, therefore, that the General Assembly will be able to decide on the preparations for such a conference. My Government would be willing to take rm active part in such preparations.
20.	So much for the positive trends in the present international situation. If it is justified to say that they dominate the picture, it is nevertheless a deplorable fact that in some cases the possibilities of negotiation have not been exploited to the full.
21.	In Viet-Nam the war is still raging, and there is no immediate prospect of peace. The inconclusiveness until now of almost four years of negotiation is tragic in its consequences for the long-suffering population of VietNam. The misery and the losses caused by the war and by the recent escalation and extension of the warfare, and in particular the. massive bombings, have deeply upset the Danish people. The conflict in Viet-Nam must be solved through a political settlement guaranteeing the Vietnamese people their right to decide their own future without any kind of external interference.
22.	In the Middle East political efforts have been deadlocked for a long time, and the recent tragic events at the Olympic Games created further complications. They should not, however, be allowed to jeopardize endeavors to reactivate political efforts aimed at a just and lasting peace in accordance with Security Council resolution 242 (1967). We reaffirm our full support of the mission of Ambassador Jarring under that resolution and we urge all the parties concerned to cooperate whole-heartedly in such efforts.
23.	Like previous sessions, this General Assembly is faced with an almost total absence of progress towards the solution of the serious problems of apartheid and colonialism in southern Africa.
24.	The only exception is Namibia, where the Secretary- General, under the mandate entrusted to him by the Security Council, has been able to establish contacts with the parties concerned. It is to be hoped that this initiative will promote a solution of the question of Namibia based upon the self-determination of the people. But at this early stage it remains to be seen whether such a hope will be justified.
25.	The past year saw the rejection by a majority of the population in Rhodesia of the proposals for a settlement which, it was felt, did not meet just expectations. In the. present circumstances there is no alternative to the policy of sanctions. It is to be hoped that the membership in its entirety will live up to its obligations under the relevant resolutions adopted by the Security Council in this matter. One lesson has been clearly reaffirmed: any solution of the Rhodesian question must be acceptable to the population as a whole.
26.	In the present situation we must assist victims of the conflicts stemming from the continuation of apartheid and of colonial rule. This is in accordance with the best humanitarian traditions. Denmark for one has increased its humanitarian and educational assistance to oppressed peoples and groups in cases where the Security Council has called for such assistance or has stated a case of oppression. Our assistance may be rendered through international organizations as well as through liberation movements.
27.	A most alarming aspect of the present international situation is the threat against the rights and the security of individuals stemming from the rising tide of terrorism and senseless acts of violence. Such acts are also a menace to the very foundation upon which friendly and peaceful relations between nations are based. International co-operation is required to reverse the current trend towards terrorism, and all nations must recognize their responsibility in this field. The Danish Government for its part is ready to participate in realistic efforts to eliminate this threat to mankind.
28.	The most immediate practical measures which could be taken would be to safeguard the security of civil aviation. In this field a legal basis for countermeasures has already been established, and I fully support the call of the Secretary-General for the ratification by all countries of the three existing international Conventions relating to crimes against civil aviation.
29.	It is most deplorable that even States are violating the rights of security of the individual. This year we have witnessed the massacre of groups of people. We have seen arbitrary expulsion of large numbers of people from their country of domicile. We also deplore rigid limitations on the right of the individual to leave his country on legitimate grounds. There is an urgent need for all countries to accede to and to respect the various instruments on human rights adopted by the United Nations.
30.	Permit me now to make a few comments on the role of the United Nations in promoting economic and social progress. Measured against the lofty ideals which marked the beginning of the first United Nations Development Decade, the progress made in the economic and social fields cannot but be considered starkly insufficient by those millions who are still suffering from undernourishment, unemployment and lack of education.
31.	However, over the years, our knowledge of the complex nature of development has grown, and more and more aspects of the development process have been included in the international co-operation for economic and social progress which has evolved under the auspices of the United Nations. During 1972 two major international conferences bore witness to this expanded international co-operation, the third session of the United Nations Conference on Trade and Development [VNCTADJ, held in Santiago in April and May 1972, and the United Nations Conference on the Human Environment, held in Stockholm in June 1972.
32.	Considering that the months preceding the session of UNCTAD saw the most acute crisis in international monetary and trade relations since the Second World War, the results of the Conference were, in the view of the Danish Government, far from insignificant. Thus, agreement was reached on the principle of full and effective participation of developing countries in the decision-making process of the international monetary system as well as on the principle of participation of all developing countries in the forthcoming multilateral trade negotiations under the General Agreement on Tariffs and Trade [GATTJ. Another important achievement of the third session of UNCTAD was its demonstration of world solidarity with the least developed among the developing countries. We are satisfied that steps have already been taken to ensure action in these areas in accordance with the recommendations of the Conference.
33.	The Stockholm Conference on its part made us more conscious of the limits to growth and of the need for protection and improvement of the human environment in order to safeguard the quality of life. Although conceptions of the nature and the urgency of these problems differed from one group of countries to another, the Conference succeeded in arriving at important recommendations for future collective efforts. We trust that this General Assembly, comprising the full membership of the United Nations, will be able to approve the report of the Conference without disturbing the very delicate balance which was obtained in Stockholm. The problems covered by the two conferences-although of overriding importance are but elements in the total challenge facing us in the economic and social field.
34.	Within the United Nations family of organizations international co-operation is taking place to solve a wide 
range of other crucial problems such as population growth, urbanization, industrialization, social security, employment, nutrition and health. The steady expansion of human knowledge creates new problems and demands. It is the task of the Economic and Social Council to analyze these trends, to propose new ways of co-operation, to ensure coherence of policies and to co-ordinate work. We support the steps which have been taken during the last year to make the Council more fit to assist the developing countries in their struggle for economic and social progress and to advance scientific and technological co-operation among all Member States. The Danish Government continues to attach great importance to the role of the United Nations family of organizations in the field of development aid. It is our hope that there will be increased recognition among developed countries of the particular advantages to the developing world of these multilateral programs. As stated in the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)], the objective of development must be to bring about sustained improvements in the well-being of the individual. My country is confident that the United Nations will have an ever-growing role to play in common efforts towards this goal.
35.	I feel bound to make a somewhat discouraging observation about our Organization. In spite of the importance which Member States attach to the proper functioning of the United Nations it has not yet been possible to find a solution to its financial crisis. It is the joint responsibility of all Member States to find a speedy solution of this problem, and the financial implications should not present any major obstacle to such a solution. Some countries, among them Denmark, have already years ago made voluntary financial contributions. It would seem as if determined endeavors by the membership in general are long overdue. We therefore hope and urge that the Special Committee on the Financial Situation of the United Nations be enabled to present a proposal in the matter to this session of the General Assembly. A solution of the financial problems is one prerequisite for a better and more efficient United Nations. But it is not the only one, and not even the most important one. If we are to achieve the purposes of the Charter it is necessary that Member States adjust their policies and their behavior to the principles of the Charter and that they be prepared to co-operate fully in. their application. This is the only valid way to strengthen the United Nations for the benefit of the international community. It is a question of the political will and vision of all Member States.
36.	I have deliberately set aside of the conclusion of my statement the all-important preoccupation of the Danish Government at this very moment: the entry of Denmark into the European Communities. The Danish Government has signed the agreement of accession to the European Communities.  The Danish Parliament has approved this agreement by an overwhelming majority. The final decision will now be taken in a referendum to be held Monday next, 2 October. My Government trusts that the Danish people will ensure the entry of Denmark into the European
Communities as from the beginning of 1973. The firm position of the Danish Government in this matter is accounted for by important political as well as economic reasons. Politically, after centuries of rivalry, instability, political tensions, and sometimes even war, European countries have agreed to co-operate and thus preclude any recurrence of that unfortunate state of affairs. The Danish Government looks forward to playing its positive role in such a co-operation, which in our view should concentrate on problems of immediate concern to the European countries and avoid duplicating discussions which could more naturally be conducted in other forums-for instance in this forum.
37.	Economically, Denmark's accession to the European Communities will make for economic progress and for a rise in production-not an end in itself, but a prerequisite for the continuation of a policy of reforms designed to improve conditions for the entire Danish population. In improving economic and political conditions in Europe, co-operation in the enlarged European Communities will be beneficial to the international community as a whole. It will provide opportunities for greater stability in the monetary field, for increased world trade and for increased aid to developing countries. Therefore, I for my part look upon the "Yes" which I trust the Danish population will voice next Monday as not only a contribution to regional co-operation; I see it in the broader context of the demands of international cooperation.
